Citation Nr: 1009422	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-19 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent rating for degenerative synovitis of the left ankle 
and left calcaneal heel spur. 

2.  Entitlement to service connection for a left knee 
disability, to include as secondary to the service-connected 
left ankle and left calcaneal heel spur.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active service from September 1961 to August 
1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  By that rating action, the RO granted 
service connection for degenerative synovitis of the left 
ankle and left calcaneal heel spur; an initial 20 percent 
rating was assigned, effective April 28, 2004--the date VA 
received the Veteran's original claim for VA compensation for 
this disability.  The Veteran appealed the RO's assignment of 
an initial 20 percent rating to the above-cited service-
connected disability to the Board.  

This appeal also stems from an October 2008 rating action.  
By that rating action, the RO denied service connection for a 
left knee disorder, to include as due to the service-
connected degenerative synovitis of the left ankle and left 
calcaneal heel spur.  The Veteran also appealed the RO's 
October 2008 rating action to the Board.  Jurisdiction of the 
claims files currently resides with the Nashville, Tennessee 
RO.  

In January 2010, the Veteran testified before the undersigned 
Veterans Law Judge at the Nashville, Tennessee RO.  A copy of 
the hearing transcript has been associated with the claims 
files.  

The issue of entitlement to service connection for a left 
knee disorder, to include as secondary to the service-
connected degenerative synovitis of the left ankle and left 
calcaneal heel spur is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDING OF FACT

Throughout the entire initial evaluation appeal period, the 
Veteran's service-connected degenerative synovitis of the 
left ankle and left calcaneal heel spur has been assigned the 
maximum rating applicable to ankle disorders based on range 
of motion; there is no evidence of ankylosis.


CONCLUSION OF LAW

For the entire initial evaluation period, an initial rating 
in excess of 20 percent for degenerative synovitis of the 
left ankle and left calcaneal heel spur is not warranted.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.71a, Diagnostic Code 5271 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II").  

This appeal arises, in part, from disagreement with the RO's 
assignment of an initial 20 percent rating following the 
grant of service connection for degenerative synovitis of the 
left ankle and left calcaneal heel spur.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
once service connection is granted the claim is 
substantiated, any deficiency in the VCAA notice is not 
prejudicial and further VCAA notice is generally not 
required.  Dunlap v. Nicholson, 21 Vet App 112 (2007); 
Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006).  The 
United States Court of Appeals for the Federal Circuit has 
also held that additional VCAA notice is not required when 
there is an appeal from an initial grant of service 
connection.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

As this case concerns the propriety of an initial evaluation, 
rather than a claimed increase in an existing evaluation, it 
is readily distinguishable from the type of situation 
addressed in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In that case, the Court required specific notification duties 
in increased evaluation cases, where a worsening had been 
alleged.  The Court stressed the difference between the two 
types of claims, noting that an increased compensation claim 
centers primarily on evaluating the worsening of a disability 
that is already service connected, whereas in an initial 
claim for disability compensation, the evaluation of the 
claim is generally focused on substantiating service 
connection by evidence of an in-service incident, a current 
disability, and a nexus between the two.  Id., slip. op. at 
Thus, in view of the foregoing case precedent, the Board 
finds that no further VCAA notice was required once VA 
awarded service connection for degenerative synovitis of the 
left ankle and left calcaneal heel spur in October 2007.

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his initial evaluation claim decided in the 
decision below.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  
Here, the Veteran's service treatment records, along with 
post-service private and VA outpatient treatment and 
examination reports, have been obtained and associated with 
the claims files  In September 2007, the Veteran was afforded 
a VA fee basis examination to determine the current severity 
of his service-connected degenerative synovitis of the left 
ankle and left calcaneal heel spur.  A copy of the 
examination report is contained in the claims files.  In 
addition, and as noted in the Introduction, in January 2010, 
the Veteran provided testimony relevant to the instant claim 
before the undersigned Veterans Law Judge at the Nashville, 
Tennessee RO.  A copy of the hearing transcript has been 
associated with the claims files.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The above-referenced initial evaluation rating 
issue is ready to be considered on the merits.

For the foregoing reasons, the Board finds that VA has 
satisfied its duty to notify and the duty to assist pursuant 
to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as in the instant claim, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2009).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
applicable diagnostic code, any additional functional loss 
the Veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40, 4.45 (2009).  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Such factors include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.

III.  Merits Analysis

The Veteran seeks an initial evaluation in excess of 20 
percent for the service-connected residuals of degenerative 
synovitis and left ankle and left calcaneal heel spur.  He 
contends that the pain he experiences and the effect that the 
left ankle has caused on his normal physical activities 
merits a higher initial rating.

The Veteran's service-connected degenerative synovitis of the 
left ankle and left calcaneal heel spur has been assigned an 
initial 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5271, which provides for a maximum rating of 20 percent 
for marked limitation of ankle motion.  38 C.F.R. §  4.71a, 
Diagnostic Code 5271.  

In evaluating range of motion values for the ankle, the Board 
notes that the standard range of motion of the ankle is 
dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 
to 45 degrees.  38 C.F.R. § 4.71, Plate II (2009).

After a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against an initial 
rating in excess of 20 percent for the service-connected 
degenerative synovitis of the left heel and left calcaneal 
spur at anytime during the evaluation appeal period.  The 
Board observes that the Veteran is currently receiving the 
maximum disability rating of 20 percent that may be assigned 
for loss of range of motion of the left ankle under 
Diagnostic Code 5271.  Id. As the Veteran is receiving the 
maximum schedular rating for limitation of motion of the left 
ankle, there is no basis for a rating greater than 20 percent 
based on limitation of motion due to any functional loss. 
Johnston v. Brown, 10 Vet. App. 80 (1997).  Notwithstanding 
the foregoing, a September 2007 VA fee basis examination 
report reflects the examiner's finding that joint function of 
the Veteran's left ankle was not additionally limited by 
fatigue, weakness and incoordination after repetitive use.  
(See September 2007 VA fee basis examination report). 

The Board has also considered other Diagnostic Codes for 
rating the service-connected degenerative synovitis of the 
left ankle and left calcaneal heel spur and they do not 
provide a method for assigning a higher initial rating.  To 
this end, VA and private medical records, dated from June 
2001 to October 2009, as well as a September 2007 VA fee 
basis examination report, do not contain any evidence 
indicating that the Veteran's left ankle is ankylosed to any 
degree.  As the September 2007 VA fee basis examination 
report shows that the Veteran demonstrated range of motion in 
dorsiflexion and plantar flexion of the left ankle, albeit 
slightly limited, there is, obviously, no evidence of 
anklyosis.  Id.  Thus, an initial rating in excess of 20 
percent under Diagnostic Code 5270--the diagnostic code used 
to evaluate ankylosis of the ankle--is not warranted.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5270 (2009).

Other Diagnostic Codes that are also applicable to this case 
include Diagnostic Code 5010, arthritis that is due to trauma 
and substantiated by x-rays, is to be rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, DC 
5010 (2008).  Diagnostic Code 5003, which affords a 10 
percent evaluation for each major joint affected percent 
evaluation for degenerative arthritis established by X-ray 
findings productive of limited motion where limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate code.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2009).  In this case, X-rays of 
the left ankle, performed by VA in May 2006, revealed 
degenerative changes at the dorsal talonavicular joint.  As 
the currently assigned 20 percent evaluation under Diagnostic 
Code 5271 contemplates limitation of ankle motion, a grant of 
a separate, compensable evaluation under Diagnostic Code 5003 
is not permissible. See 38 C.F.R. § 4.14 (2009).

In addition, Diagnostic Codes 5272-5274 are not for 
application because they do not offer schedular ratings in 
excess of 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5272- 5274 (2008)..

The Board considered the application of "staged ratings," as 
required by Fenderson, supra.  For reasons discussed above, 
the Board finds that a preponderance of the evidence is 
against an initial evaluation in excess of 20 percent for the 
service-connected degenerative synovitis and left calcaneal 
heel spur, at any time throughout the appeal period.  Thus, 
the initial evaluation claim on appeal is denied.

Finally, the Veteran does not contend, nor does the evidence 
demonstrate, that his service-connected degenerative 
synovitis of the left ankle and left calcaneal heel spur has 
interfered with any current employment, and the evidence does 
not reflect that an exceptional disability picture exists.   
The Veteran has not required treatment so frequent, or 
hospitalization, such as to render the application of the 
schedular criteria impractical.  Therefore, the evidence does 
not show that the impairment resulting solely from the above-
cited service-connected disability warrants extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2009).


ORDER

An initial rating in excess of 20 percent for degenerative 
synovitis of the left ankle and left calcaneal heel spur is 
denied. 


REMAND

The Board has determined that additional substantive 
development is necessary prior to appellate review of the 
claim for service connection for a left knee disorder, to 
include as secondary to the service-connected degenerative 
synovitis of the left ankle and left calcaneal heel spur.

Throughout the duration of the appeal, the Veteran has argued 
that his current left knee disorder is a result of his 
service-connected degenerative synovitis of the left ankle 
and left calcaneal heel spur.  

Service connection may be established for disability which is 
proximately due to or the result of a service-connected 
disability.  Further, a disability which is aggravated by a 
service- connected disability may be service-connected to the 
degree that the aggravation is shown.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Significantly, effective October 10, 2006, 38 C.F.R. § 3.310 
was amended to provide that:  VA will not concede that a 
nonservice- connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice- connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 
C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310 (2009).

The current VA and private medical evidence of record do not 
show a causal relationship between any currently diagnosed 
left knee disorder and his service-connected degenerative 
synovitis of the left ankle and left calcaneal heel spur, as 
contended by the Veteran.  In October 2008, the Veteran 
underwent a VA fee basis examination for his left knee.  A 
review of that examination report reflects that the Veteran 
complained of bilateral knee pain, which was greater on the 
left than on the right, after he had performed moving-related 
activities.  A physical evaluation of the left knee was 
positive for a small effusion, which was aspirated and 
cleared.  There was also some moderate patellofemoral 
crepitus.  X-rays of the left knee, to include weight bearing 
films, showed moderate to severe medial compartment narrowing 
with varus deformity.  

A specific diagnosis with respect to the left knee was not 
entered.  In addition, the October 2008 fee basis examiner 
did not comment or address whether or not the service-
connected degenerative synovitis of the left ankle and left 
calcaneal heel spur had caused or aggravated the Veteran's 
left knee.  Id. 

In view of the foregoing, the Board finds that prior to 
further appellate review of the claim for service connection 
for a left knee disorder, to include on a secondary basis, a 
VA examination that addresses the questions below is in 
order.

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  Schedule the Veteran for a VA 
orthopedic examination or comparably 
qualified examiner to review the claims 
files.  The following considerations will 
govern the examination:

a.  The claims files, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner.  In addition to the 
specific directive of addressing the 
evidence of record as noted below, 
the examiner must acknowledge 
receipt and review of the claims 
files, the medical records obtained 
and a copy of this remand.

b.  In reaching all conclusions, the 
examining physician, must identify 
and explain the medical basis or 
bases for the conclusion, with 
identification of the evidence of 
record relied upon in reaching the 
conclusion.  In particular:
	
(i) Is any currently present 
left knee disorder related to 
the Veteran's period of 
military service and;

(ii) Has any currently present 
left knee disorder been caused 
or aggravated (made permanently 
worse) by the service-connected 
degenerative synovitis of the 
left ankle and left calcaneal 
heel spur.

2.  After the above has been completed, 
the AMC/RO should review the claims files 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the report does not include adequate 
responses to the specific opinion 
requested, it must be returned to the 
examiner for corrective action.

3.  Thereafter, the AMC/RO should re- 
adjudicate the Veteran's claim of 
entitlement to service connection for a 
left knee disorder, to include as 
secondary to the service-connected 
degenerative synovitis of the left ankle 
and left calcaneal heel spur.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this remand is to assist the Veteran with the 
substantive development of his claim for service connection 
for a left knee disorder, to include as secondary to the 
service-connected degenerative synovitis of the left ankle 
and left calcaneal heel spur.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice. 
The Board takes this opportunity, however, to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim. 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


